DETAILED ACTION
Letter Restarting Period for Reply
This action is identical to that mailed on 09/24/2021 except to clarify that this action is FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
- mounting part, main precursor supply part, reaction gas supply part and
adjustment purpose precursor gas supply part in claim 1, 
- flow rate adjusting part in claim 3 and
- film thickness measuring part in claim 8.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kato (2010/0229797).
Kato teaches a film forming apparatus for forming a thin film, comprising:
- a revolving mounting part (see Fig. 2 and related text), mounting part is interpreted as the wafer table described in instant specification and Kato teaches the same,
- main precursor and reaction gas supply parts supplying the respective gases, any of the BTBAS and O3 gas nozzles meet the claim requirements, 
* It is noted though that the apparatus for forming a thin film by repeating cycles and the particular supply of any gas is met but in any case the limitations are intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).   Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the prior art teaches the same limitations but in any 
 – at least one adjustment purpose precursor gas supply part configured to supply such a gas in order to adjust a film thickness – see description of compensation gas nozzles 32 and 33 [0078-90] and a controller - 100 [0076].
	Regarding the controller steps, the teachings include that the controller is used to carry out the various process steps, and the process steps are described as including supplying the precursor gas, reaction gas and the compensation gas – see [0078-90].
	To the extent that the teachings do not explicitly recite the steps of the process that are effected by the controller, the obviousness argument is made that since Kato teaches the use of the controller to carry out various process steps of the apparatus, and further teaches the process steps include supplying the precursor, reactant and adjustment gases, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to use the controller of Kato to carry out the noted (and claimed) process steps as Kato teaches the same process steps and also teaches that the controller is useful for carrying out different acts of the apparatus, therefore one of ordinary skill would readily use the controller for the claimed steps.
	As a matter of claim interpretation, the three gas supply parts in claim 1 and interpreted above as per 112(f) are supported in the instant specification as nozzles and equivalents therefore, Kato teaches the same elements as depicted and described.
	Regarding claim 2, any of the gas nozzles 31-33 are generally “configured” to serve as the adjustment gas supply part as all of the gas lines are configured to supply the same gas as indicated.
Regarding claim 3, as per above there are multiple adjusting parts and as per the description of Kato there are flow rate adjustment parts [0094] to control the flow rate.
	The flow rate adjustment parts of the instant claims are interpreted as per the specification as valves and/or MFCs and equivalents thereof, and Kato teaches that the flow rate is controlled by flow rate controllers [0053] which meet the requirements of equivalents of the noted parts.
	Regarding claim 4, Kato teaches that the mounting part revolves (see Fig. 2 and related text) and the noted gas supply parts are disposed apart from each other.
	In regard to the requirement that the flow rate adjusting part is controlled, it further follows in anticipation and obviousness that this part would have been controlled by the noted controller.  In regard to obtaining the claimed distribution, there are no particular requirements as to how the distribution must actually be controlled – only broadly ‘in accordance with a position of the substrate’ which is not particularly limiting.
	Regarding claims 5 and 6, Kato teaches a plurality of such adjustment gas supply parts that are separated in a rotational direction as depicted.  In regard to the different flow rate distributions, it is initially held that the requirement is an intended use of the apparatus, but, in any case, Kato teaches that the control of the flow rates is effected by the flow controllers 31c-33c and describes the control of the flow rate and flow pattern in the nozzles, particularly [0053, 63, 78-10] and therefore it would be obvious to utilize them for the same or different flow rate distributions.  
	Regarding claim 7, As per Kato, wafers are measured and then the compensation gas is applied [0078].
Regarding claim 8, the film thickness measuring part is interpreted under 112(f) as per above and is interpreted to include FTIRs and the equivalents thereof.
	Kato teaches that the film thickness is measured [0078] and it is understood that some type of apparatus, such as an FTIR or the equivalent to carry out such a measurement.  In regard to the controller step, as per Kato the flow rate of the gas is controlled as a result of the result of the film thickness measuring part.  It is further and particularly noted that carrying out the measurement and then enacting the adjustment gas meets the claim limitations wherein they are not particularly further limited and adjusting “based on a result” is effectively a mental step and there is no particular manner to demonstrate how or if the adjustment is actually based on a measurement.
	Regarding claim 13, the precursor and adjustment gases are the same.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715